MEMS Gas Sensor Having a Media-Sensitive Material


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/23/2022 which has amendments to the claims and arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the objection to invention title should be withdrawn since the amended title is descriptive of the invention. The examiner agrees and withdraws the objection.
	Applicant argues the deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant argues the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 11 - 15 and 17 - 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, although Samarao discloses a thin film gas sensor with two electrodes electrically isolated from each other using a seed layer that is trenched and patterned to encourage specific nucleation, a sensing layer located between the two electrodes, where the selection of the seed layer material and the number of cycles of ALD performed is based on the desired size of grains of the sensing layer having at least two different sizes of grains located on different planes; Samarao does not disclose applicant’s MEMS media sensor with a carrier layer designed to encourage media sensitive particles to form a layer of small particles sandwiched between the carrier layer and a layer of large particles. Furthermore, no other prior art can be found to motivate or teach applicant’s sensor including a carrier layer topography wherein the topography is configured so that, starting from the carrier layer, smaller particles of the particles of the media-sensitive material form a layer of smaller particles deposited on the carrier layer and larger particles of the particles of the media-sensitive materials form a layer of larger particles deposited on the layer of smaller particles, sandwiching the layer of smaller particles between the carrier layer and the layer of larger particles, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 15, although Samarao discloses a thin film gas sensor with two electrodes electrically isolated from each other using a seed layer that is trenched and patterned to encourage specific nucleation, a sensing layer located between the two electrodes, where the selection of the seed layer material and the number of cycles of ALD performed is based on the desired size of grains of the sensing layer having at least two different sizes of grains located on different planes; Samarao does not disclose applicant’s MEMS media sensor with a carrier layer having periodic elevations with spacing corresponding to the size of large particles and/or having heights that when added to heights of small particles corresponds to the heights of large particles. Furthermore, no other prior art can be found to motivate or teach applicant’s sensor including a carrier layer topography wherein the topography of the carrier layer is formed by periodic elevations, and a spacing of the periodic elevations corresponds to a size of larger particles of the particles of the media-sensitive material and/or the periodic elevations are configured so that a height of the periodic elevations in total with a diameter of smaller particles of the particles of the media-sensitive material corresponds to a diameter of the larger particles, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 20, although Samarao discloses a method for applying a sensing layer to a seed layer of a thin film gas sensor where the selection of the seed layer material and the number of cycles of ALD performed is based on the desired size of grains of the sensing layer having at least two different sizes of grains located on different planes; Samarao does not disclose applicant’s method with a carrier layer designed to encourage media sensitive particles to form a layer of small particles sandwiched between the carrier layer and a layer of large particles. Furthermore, no other prior art can be found to motivate or teach applicant’s method including forming a carrier layer topography wherein the topography is configured so that, starting from the carrier layer, smaller particles of the particles of the media-sensitive material form a layer of smaller particles deposited on the carrier layer and larger particles of the particles of the media-sensitive materials form a layer of larger particles deposited on the layer of smaller particles, sandwiching the layer of smaller particles between the carrier layer and the layer of larger particles, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856